       Case 1:13-cr-00014-SPW Document 144 Filed 01/21/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


 UNITED STATES OF AMERICA,                     CR 13-14-BLG-SPW


                         Plaintiff,
                                               ORDER
           vs.



 ANTHONY MARCOS CHADWELL,

                         Defendant.




      Pending before the Court is the Defendant's Unopposed Motion to Continue

Revocation Hearing (Doc. 143). For good cause shown,

      IT IS HEREBY ORDERED that the revocation hearing currently set via

video for Wednesday, February 3, 2021 at 2:00 p.m., is VACATED.

      IT IS FURTHER ORDERED that the revocation proceedings are STAYED

until the resolution of CR 20-25-BLG-SPW, at which time the Revocation Hearing

in the above case will be rescheduled.


      DATED this _^2^^day of January, 2021.

                                         SUSAN P. WATTERS
                                         United States District Judge
